Citation Nr: 0110823	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for glaucoma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from July 1952 to 
April 1953.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in March 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Boston, Massachusetts 
(hereinafter RO).


REMAND

In the substantive appeal received by the RO in March 1999, 
the veteran requested a hearing at the RO before a member of 
the Board.  This hearing was scheduled for March 2001.  By 
correspondence received by the Board in March 2001, the 
veteran stated that he would be unable to attend the hearing 
as scheduled, as he would be out of the country.  He further 
requested that the hearing be rescheduled.  

Accordingly, this case is remanded to the Board for the 
following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
March 1999 request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




